Citation Nr: 0516255	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  95-20 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right (major) 
fourth metacarpal.

2.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of a right (major) elbow 
injury.

3.  Entitlement to a disability rating in excess of 30 
percent for residuals of a right (major) shoulder injury.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right foot injury.

5.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
December 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO, in relevant part, denied 
compensable evaluations for a right shoulder condition, right 
elbow condition, right ring finger condition, right foot 
condition, and residuals of an injury to the scrotum and 
testis.  The veteran timely perfected an appeal of these 
determinations to the Board.  In May 1997, the veteran 
testified before a hearing officer at a personal hearing at 
the RO.  

With respect to the residuals of a right shoulder injury, the 
RO increased the rating to 20 percent in a January 1997 
rating decision.  The RO further increased the rating to 30 
percent in a November 2004 rating decision.  The veteran has 
not indicated that he is satisfied with this rating.  Thus, 
the claim is still before the Board.  AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).  

As for the post-operative residuals of a right elbow injury, 
the RO increased the rating to 10 percent in an August 1997 
rating decision.  Also in that rating decision, the RO 
increased the rating for the residuals of a right foot injury 
to 10 percent.  As the veteran has not indicated that he is 
satisfied with these ratings, the claims are still before the 
Board.  AB, supra.  

Regarding the residuals of a fracture of the right fourth 
metacarpal, the RO increased the rating to 10 percent in a 
February 1999 rating decision.  Because the veteran has not 
indicated that he is satisfied with this rating, this claim 
is still before the Board.  AB, supra.  

In June 2000, the Board, in relevant part, denied a 
compensable rating for residuals of an injury to the right 
scrotum and testis and remanded the other issues for further 
development.  In addition, the Board raised the issue of 
entitlement to special monthly compensation based on the loss 
of use of a creative organ.  

The Board notes that the November 2004 rating decision and 
December 2004 Supplemental Statement of the Case treat the 
veteran's residuals of a fracture of the right fourth 
metacarpal and post-operative residuals of a right elbow 
injury as if they were still noncompensable and had not been 
increased in the earlier rating decisions.  As the RO never 
formally reduced the veteran's evaluations for these 
disabilities, the issues are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board observes that the requirements of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) [hereinafter VCAA], have not 
been satisfied with respect to the issues on appeal.  

Essentially, the VCAA and the implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Lastly, they require VA to 
notify the claimant that he or she can submit any evidence in 
his or her possession.

In this case, the Board notes that the VCAA notice letter was 
sent to an old address.  In an August 2002 correspondence, 
the veteran stated that he did not receive notice of 
scheduled VA examinations and provided the RO with a new 
address.  The RO, however, failed to note the change of 
address and continued to send all correspondence to the old 
address of record, including the March 2003 and June 2004 
VCAA notice letters.  In a February 2005 statement, the 
veteran's representative specifically points out the RO's 
error in using an incorrect address in mailing the VCAA 
notice letters.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of regularity that 
attends the administrative functions of the Government is 
applicable and that ordinarily it would be presumed that the 
RO provided the veteran with the March 2003 and June 2004 
VCAA notice letters, unless rebutted by clear evidence to the 
contrary.  See Baldwin v. West, 13 Vet. App. 1, 6 (1999); 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Court has 
declared, however, the VA's use of an incorrect address 
constitutes the clear evidence needed to rebut the 
presumption that it properly notified the veteran.  See 
Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. Brown, 
5 Vet. App. 25, 26-27 (1993); see also Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).  

In light of the above, although neither the March 2003 nor 
June 2004 VCAA notice letter was returned as undeliverable, 
the Board finds that the presumption of regularity has been 
rebutted and that the veteran was not provided a VCAA notice 
letter.  Therefore, the RO should send the veteran and his 
representative a letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to each of the issues on appeal using 
the current address of record, as reflected in the August 
2002 correspondence from the veteran.

In addition, in the June 2000 remand, the Board requested, in 
relevant part, a special neurological examination to evaluate 
the veteran's complaints of numbness of the fourth finger of 
the right hand.  Accordingly, as part of a March 2003 VA 
examination for bones, an EMG (electromyograph) was ordered.  
However, the record does not contain the results of that EMG.  
In this regard, the Board observes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain a report of the above EMG and associate it with the 
claims file.

Finally, the Board observes that the veteran has been 
homeless in the past. As he may remain homeless, the RO is 
required to make additional efforts when it is necessary to 
contact him.  Specific procedures to safeguard the due 
process rights of homeless veterans are set forth in 38 
C.F.R. § 1.710 (2004).  Upon remand, those procedures should 
be followed.  However, the veteran is also advised that he 
has a corresponding duty to keep VA apprised of a means of 
communicating with him or her.  The Court has declared that 
there is no burden on the part of VA to turn up heaven and 
earth to locate a veteran.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to each issue on appeal, 
the RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and includes the provisions 
of 38 C.F.R. §§ 4.16(a) and 4.16(b).  In 
this regard, the RO should send the 
letter to current address of record, as 
reflected in the August 2002 
correspondence from the veteran.  Among 
other things, the letter should explain 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claim.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  

2.  The RO should obtain the report of 
the EMG conducted in conjunction with the 
March 2003 VA bones examination.

3.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
a disability rating in excess of 10 
percent for residuals of a fracture of 
the right (major) fourth metacarpal, 
entitlement to a disability rating in 
excess of 10 percent for post-operative 
residuals of a right (major) elbow 
injury, entitlement to a disability 
rating in excess of 30 percent for 
residuals of a right (major) shoulder 
injury, entitlement to a disability 
rating in excess of 10 percent for 
residuals of a right foot injury, and 
entitlement to special monthly 
compensation based on the loss of use of 
a creative organ.  

4.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


